TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-22-00260-CV



                                       L. L., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 21-0017-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant L.L. (Mother) appeals from the district court’s order, following a bench

trial, terminating her parental rights to her children Z.O., born April 27, 2015 (Daughter), and

M.O., born November 5, 2018 (Son). Mother’s court-appointed counsel has filed a motion to

withdraw and an Anders brief concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex.

2016) (per curiam) (approving use of Anders procedure in appeals from termination of parental

rights because it “strikes an important balance between the defendant’s constitutional right to

counsel on appeal and counsel’s obligation not to prosecute frivolous appeals” (citations

omitted)). The brief meets the requirements of Anders by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-

47 (Tex. App.—Austin 2005, pet. denied). Counsel has certified to this Court that he has
provided his client with a copy of the Anders brief and informed her of her right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed. We will affirm the

district court’s order of termination.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor, 160 S.W.3d at 647. The record reflects that the case began in August 2020,

when the Department received a report alleging that Mother was a daily user of “crystal meth”

and that she “had been high on methamphetamine while acting as the caregiver to the children.”

Based on this report, Mother’s children were removed from her care, placed temporarily in the

care of their maternal grandmother, and the Department provided Mother with a service plan to

obtain the return of her children and a safety plan to protect the children while the case was

ongoing. The service plan included individual therapy, protective-parenting classes, a drug-and-

alcohol assessment, and random drug testing. The safety plan required that Mother’s visits with

the children be supervised.

               Department caseworker Monica Ingalsbe, who worked on the case when it began

as Family Based Safety Services (FBSS), testified that Mother tested positive for

methamphetamine in October and November 2020, did not test in December 2020, and tested

positive for methamphetamine and amphetamines in January 2021. Ingalsbe also testified that

Mother had violated the safety plan by visiting the children unsupervised. In March 2021, the

Department filed its petition seeking termination of Mother’s parental rights as an alternative

to reunification.

               The case proceeded to trial in April 2022. Department caseworker Raven Akoma,

who worked on the case after it was transferred from FBSS to CPS, testified that Mother did not

                                               2
complete her service plan. According to a permanency report filed with the district court in

March 2022, Mother did not maintain “consistent contact” with the Department and stopped

visiting the children in September 2021. Mother began her individual therapy sessions in April

2021 but was discharged in July 2021 “due to missing sessions” and “has not reengaged in

therapy” since that time. Mother “has completed a psychological evaluation but has yet to

follow the recommendations,” including taking parenting classes, attending “inpatient rehab,”

and submitting to random drug testing. Mother submitted to a drug test in January 2022 and

tested positive for methamphetamine at that time, but she had not submitted to any other drug

tests before or after that date, including multiple tests that were requested in June, July, August,

September, and November 2021.

               Mother testified that she started using methamphetamine at “[t]he end of 2020”

and that the last time she had used methamphetamine was “a few days” before trial. She

admitted that she was using methamphetamine when the children were removed from her care

but denied ever using methamphetamine in the presence of the children. Mother acknowledged

that she had not completed individual therapy or protective parenting classes and had not

submitted to random drug testing. She also testified that she was “trying to get into rehab” but

had been unable to do so because of COVID, pregnancy, insurance issues, and

scheduling conflicts.

               The children were placed with their paternal grandmother (Grandmother), and

Akoma testified that they were “doing really well” in Grandmother’s care. Akoma also testified

that Grandmother wanted to adopt the children and has been able to provide for all their needs.

The guardian ad litem for the child similarly testified that the children had been placed in a

“loving environment” and that they “seem very comfortable in their grandmother’s home.”

                                                 3
               At the conclusion of trial, the district court found that termination of Mother’s

parental rights was in the best interest of the children and that Mother had: (1) knowingly placed

and knowingly allowed the children to remain in conditions and surroundings which endangers

the physical and emotional well-being of the children; (2) engaged in conduct or knowingly

placed the children with persons who engaged in conduct which endangered the physical or

emotional well-being of the children; (3) constructively abandoned the children; and (4) failed to

comply with the provisions of a court order that specifically established the actions necessary to

obtain the return of children. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (N), (O), (2). This

appeal followed.

               After reviewing the entire record and the Anders brief submitted on Mother’s

behalf, we have found nothing in the record that might arguably support an appeal. Our review

included the district court’s endangerment findings, see Tex. Fam. Code § 161.001(b)(1)(D), (E),

and we have found no issues that could be raised on appeal with respect to those findings, see In

re N.G., 577 S.W.3d 230, 237 (Tex. 2019). We agree with counsel that the appeal is frivolous.



                                         CONCLUSION

               We affirm the district court’s order of termination. 1



                                              __________________________________________
                                              Gisela D. Triana, Justice

       1    We deny counsel’s motion to withdraw. The Texas Supreme Court has held that the
right to counsel in suits seeking termination of parental rights extends to “all proceedings [in the
Texas Supreme Court], including the filing of a petition for review.” In re P.M., 520 S.W.3d 24,
27-28 (Tex. 2016) (per curiam). Accordingly, if after consulting with counsel Mother desires to
file a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id.
                                                 4
Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: August 25, 2022




                                               5